UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule (13d-101) (Amendment No. 1) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13-d 2(a) CGI GROUP INC. (Name of Issuer) Class A Subordinate Voting Shares (Title of Class of Securities) (CUSIP Number) Soulef Hadjoudj Caisse de dépôt et placement du Québec 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 (514) 847-5998 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 26, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. SCHEDULE 13D Page2 of 5 1 NAME OF REPORTING PERSONS Caisse de dépôt et placement du Québec 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Québec, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 21.4% 14 TYPE OF REPORTING PERSON OO CUSIP No. SCHEDULE 13D Page3 of 5 ITEM 1. SECURITY AND ISSUER. This Amendment No 1 is being filed by Caisse de dépôt et placement du Québec (“CDP”) and relates to Class A Subordinate Voting Shares (the “Shares”) issued by CGI Group Inc.(the “Issuer”). The address of the principal executive office of the Issuer is c/o1130, Sherbrooke West, Montreal, Quebec, H3A 2M8. ITEM 2. IDENTITY AND BACKGROUND. (a)CDP isa legal person without share capital created by a special act of the Legislature of the Province de Québec. (b) and (c)(i) The address for CDP is 1000, place Jean-Paul-Riopelle, Montréal, Québec, H2Z 2B3. The principal business of CDP is to receive on deposit and manage funds deposited by agencies and instrumentalities of the Provence de Québec. The name, residence or business address and principal occupation or employment of each director, executive officer and controlling person are available in Annex A to this Schedule 13D. (d) During the five years prior to the date hereof, CDP has not been convicted in a criminal proceeding. (e) During the five years prior to the date hereof, CDP has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction ending in a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities laws or finding any violation with respect to such laws. (f) The citizenship of the natural persons who are officers, directors or controlling persons of CDP is set forth in Schedule A. ITEM3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. No material change. ITEM4. PURPOSE OF TRANSACTION. No material change. ITEM5. INTEREST IN SECURITIES OF THE ISSUER. The responses to this Item 5 and the information on the cover page are based on their being271,610,324 Shares outstanding and 33,608,159 shares of Class B shares outstanding, based on the Form40-F filed by the Issuer on December 20, 2012, after giving effect to the repurchase of 2,490,660 Shares from the Reporting Person by the Issuer. (a)As a result of the transactions described above, CDP beneficially owns a total of58,174,038 Shares, which represents 21.4% of the Issuer’s outstanding Shares.However, because CGI’s capital structure also includes Class B shares, which are entitled to 10 votes per share, CDP’s beneficial ownership of its Shares represents 9.6% of the voting rights attached to all of CGI’s outstanding voting securities. (b) CDP may be deemed to have sole voting and dispositive power with respect to the58,174,038 Shares. (c)Except as set forth on Schedule B, CDP has not effected any transaction in the Shares in the last 60 days. (d)No other person is known to have the right to receive or the power to direct the receipt of dividends from, or any proceeds from the sale of the Shares beneficially owned by CDP. (e)Not applicable. CUSIP No. SCHEDULE 13D Page4 of 5 ITEM6. CONTRACTS, ARRANGEMENTS, UNDERTAKINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. No material change. ITEM7. MATERIAL TO BE FILED AS EXHIBITS. No material change. CUSIP No. SCHEDULE 13D Page5 of 5 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: December 2, 2013 CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC By: /s/ Soulef Hadjoudj Name: Soulef Hadjoudj Title: Legal Counsel Schedule A CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC Directors and Officers Name Business Address Principal Occupation or Employment Citizenship Mr.Robert Tessier 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Chairman of the Board Canadian Mr.Michael Sabia 1000, place Jean-Paul-Riopelle, 11th Floor Montreal (Quebec) H2Z 2B3 Director President and Chief Executive Officer Canadian MadamElisabetta Bigsby 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director Canadian Madam Louise Charette 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director Canadian Madam Patricia Curadeau-Grou 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director Strategic Advisor to the President and CEO Banque Nationale Canadian Madam Michèle Desjardins 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director President Koby Consulting Canadian Madam Rita Dionne-Marsolais 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director Canadian Mr. François Joly 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director Canadian Mr. Gilles Godbout 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director Canadian Mr. Denys Jean 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director President and General Manager, Régie des rentes du Québec Canadian Name Business Address Principal Occupation or Employment Citizenship Mr. Jean La Couture 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director President Huis Clos Ltée Canadian Mr. André Legault 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director President and Chief Executive Officer Commission administrative des régimes de retraite et d’assurances Canadian Mr. François R. Roy 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director Canadian Madam Ouma Sananikone 1000, place Jean-Paul-Riopelle Montréal, Québec H2Z 2B3 Director Australian Mr. Claude Bergeron 1000, place Jean-Paul-Riopelle, 9th Floor Montreal (Quebec) H2Z 2B3 Executive Vice-President and Chief Risk Officer Canadian Madam Michèle Boisvert 1000, place Jean-Paul-Riopelle, 11th Floor Montreal (Quebec) H2Z 2B3 Executive Vice-President, Public Affairs Canadian Mr. Frédérick Charette 1000, place Jean-Paul-Riopelle, 11th Floor Montreal (Quebec) H2Z 2B3 Executive Vice-President, Talent Management and Organizational Development Canadian Mr. Marc Cormier 1000, place Jean-Paul-Riopelle, 6th Floor Montreal (Quebec) H2Z 2B3 Executive Vice-President, Fixed Income and Active Overlay Strategies Canadian Mr. Daniel Fournier 1000, place Jean-Paul-Riopelle, 9th Floor Montreal (Quebec) H2Z 2B3 Executive Vice-President, Real Estate Canadian Name Business Address Principal Occupation or Employment Citizenship Madam Marie Giguère 1000, place Jean-Paul-Riopelle, 12th Floor Montreal (Quebec) H2Z 2B3 Executive Vice-President, Legal Affairs and Secretariat Canadian Mr. Jean-Luc Gravel 1000, place Jean-Paul-Riopelle, 7th Floor Montreal (Quebec) H2Z 2B3 Executive Vice-President, Equity Markets Canadian Mr. Roland Lescure 1000, place Jean-Paul-Riopelle, 11th Floor Montreal (Quebec) H2Z 2B3 Executive Vice-President and Chief Investment Officer Canadian Mr. Pierre Miron 1000, place Jean-Paul-Riopelle, 4th Floor Montréal, Québec H2Z 2B3 Executive Vice-President, Operations and Information Technology Canadian Mr. Bernard Morency 1000, place Jean-Paul-Riopelle, 9th Floor Montréal, Québec H2Z 2B3 Executive Vice-President, Depositors Strategy and Chief Operations Officer Canadian MadamMaarika Paul 1000, place Jean-Paul-Riopelle, 11th Floor Montréal, Québec H2Z 2B3 Executive Vice-President and Chief Financial Officer Canadian Mr. Normand Provost 1000, place Jean-Paul-Riopelle, 4th Floor Montréal, Québec H2Z 2B3 Executive Vice-President, Private Equity Canadian Schedule B Transactions in the Class A Subordinated Voting Shares of CGI Group Inc. (All transactions were made in the open market unless otherwise indicated) 7,472,000 shares sold November 26, 2013 at $40.15 per share in a block transaction with a broker. 2,490,660 shares sold November 26, 2013 at $40.15 per share in transaction with the Issuer.
